Name: Commission Regulation (EC) No 1802/95 of 25 July 1995 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in milk and milk products of which the value in ecus was adapted as a result of the abolition of the correction factor for agricultural conversion rates
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  processed agricultural produce;  monetary relations
 Date Published: nan

 Avis juridique important|31995R1802Commission Regulation (EC) No 1802/95 of 25 July 1995 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in milk and milk products of which the value in ecus was adapted as a result of the abolition of the correction factor for agricultural conversion rates Official Journal L 174 , 26/07/1995 P. 0027 - 0031COMMISSION REGULATION (EC) No 1802/95 of 25 July 1995 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in milk and milk products of which the value in ecus was adapted as a result of the abolition of the correction factor for agricultural conversion ratesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1538/95 (2), and in particular Articles 6 (6), 7 (5), 7a (1) and (3), 10 (3) and 12 (3) thereof, Having regard to Council Regulation (EEC) No 2204/90 of 24 July 1990 laying down additional general rules on the common organization of the market in milk and milk products as regards cheese (3), as amended by Regulation (EEC) No 2742/90 (4), and in particular the second paragraph of Article 1 and Article 5 thereof, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (5), as last amended by Regulation (EC) No 3290/94 (6), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part (7), as amended by Regulation (EEC) No 2233/93 (8), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (9), as amended by Regulation (EEC) No 2234/93 (10), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (11), as amended by Regulation (EEC) No 2235/93 (12), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (13), as last amended by Regulation (EC) No 3290/94, and in particular Articles 10 and 24 (6) thereof, Having regard to Council Regulation (EEC) No 739/93 of 17 March 1993 on the application of the common price for milk powder in Portugal (14), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (15), as last amended by Regulation (EC) No 1363/95 (16), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 3641/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part (17), and in particular Article 1 thereof, Whereas the value in ecus of certain prices and amounts was modified, with effect from 1 February 1995, by virtue of Article 13 (2) of Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (18), as last amended by Regulation (EC) No 150/95 (19), in order to cancel the effects of abolishing the correction factor of 1,207509, which applied until 31 January 1995 to conversion rates used in agriculture; whereas the new ecu values of the prices and amounts concerned were established from 1 February 1995 in accordance with the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and in Article 18 (1) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (1), as last amended by Regulation (EC) No 1053/95 (2); Whereas, in accordance with Article 18 (2) of Regulation (EEC) No 1068/93 in order to avoid confusion and facilitate the application of the common agricultural policy, it is necessary to replace the value in ecus of the prices and amounts concerned where they are applicable at least from: - 1 January 1996 in respect of the amounts not concerned by a marketing year, - the beginning of the 1996 marketing year in the case of prices or amounts for which the marketing year starts in January 1996, - the beginning of the 1995/96 marketing year in the other cases, which appear in regulations that came into force before 1 January 1995; Whereas, in order to facilitate administration of the measures concerned, it is necessary in respect of certain amounts in the milk and milk products sector to provide for a rounding-off reducing the number of decimal places referred to in Article 18 (1) of Regulation (EEC) No 1068/93; Whereas, therefore, the following Regulations should be amended: 1. Council Regulation (EEC) No 986/68 (3), as last amended by Regulation (EEC) No 1115/89 (4); 2. Commission Regulation (EEC) No 1105/68 (5), as last amended by Regulation (EEC) No 2292/92 (6); 3. Commission Regulation (EEC) No 2213/76 (7), as last amended by Regulation (EEC) No 1143/92 (8); 4. Commission Regulation (EEC) No 2315/76 (9), as last amended by Regulation (EC) No 372/95 (10); 5. Commission Regulation (EEC) No 368/77 (11), as last amended by Regulation (EEC) No 1756/93 (12); 6. Commission Regulation (EEC) No 443/77 (13), as last amended by Regulation (EEC) No 1413/87 (14); 7. Commission Regulation (EEC) No 625/78 (15), as last amended by Regulation (EEC) No 2270/91 (16); 8. Commission Regulation (EEC) No 2770/79 (17); 9. Council Regulation (EEC) No 2990/82 (18), as last amended by Regulation (EC) No 3096/94 (19); 10. Commission Regulation (EEC) No 1634/85 (20), as last amended by Regulation (EEC) No 2292/92; 11. Commission Regulation (EEC) No 3143/85 (21), as last amended by Regulation (EC) No 3337/94 (22); 12. Commission Regulation (EEC) No 1547/87 (23), as last amended by Regulation (EC) No 455/95 (24); 13. Commission Regulation (EEC) No 570/88 (25), as last amended by Regulation (EC) No 455/95; 14. Commission Regulation (EEC) No 429/90 (26), as last amended by Regulation (EC) No 3337/94; 15. Commission Regulation (EEC) No 1150/90 (27), as last amended by Regulation (EC) No 1677/95 (28); 16. Commission Regulation (EEC) No 2742/90 (29), as last amended by Regulation (EEC) No 2146/92 (30); 17. Commission Regulation (EEC) No 1158/91 (31), as last amended by Regulation (EEC) No 1756/93; 18. Commission Regulation (EEC) No 3378/91 (32), as last amended by Regulation (EC) No 3337/94; 19. Commission Regulation (EEC) No 3398/91 (1), as last amended by Regulation (EC) No 3337/94; 20. Council Regulation (EEC) No 3763/91 (2), as last amended by Regulation (EEC) No 3714/92 (3); 21. Commission Regulation (EEC) No 584/92 (4), as last amended by Regulation (EC) No 1637/95 (5); 22. Commission Regulation (EEC) No 2174/92 (6), as last amended by Regulation (EEC) No 1756/93; 23. Commission Regulation (EEC) No 2219/92 (7), as last amended by Regulation (EC) No 1657/95 (8); 24. Commission Regulation (EEC) No 2233/92 (9), as last amended by Regulation (EEC) No 1756/93; 25. Commission Regulation (EEC) No 2234/92 (10), as last amended by Regulation (EEC) No 1756/93; 26. Commission Regulation (EEC) No 2235/92 (11), as last amended by Regulation (EEC) No 1756/93; 27. Commission Regulation (EEC) No 1579/93 (12), as last amended by Regulation (EEC) No 2838/93 (13); 28. Commission Regulation (EEC) No 2839/93 (14), as last amended by Regulation (EC) No 3337/94; 29. Commission Regulation (EEC) No 2958/93 (15), as amended by Regulation (EC) No 1363/95; 30. Commission Regulation (EC) No 3392/93 (16), as last amended by Regulation (EC) No 1971/94 (17); 31. Commision Regulation (EC) No 3393/93 (18); 32. Commission Regulation (EC) No 1588/94 (19), as last amended by Regulation (EC) No 1637/95; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Consequent to the adjustment, pursuant to Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Regulation (EEC) No 1068/93, applicable from 1 February 1995, certain prices and amounts expressed in ecus in the milk and milk products sector are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply for the amounts indicated in column 4 of the Annex from the date of the first application of an agricultural conversion rate fixed on or after 1 February 1995 and for those indicated in column 5 from 1 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>